** NURSING — DIRECTOR — DUTIES ** (1) 59 Ohio St. 554 [59-554], RELATING TO APPLICANTS FOR REGISTRATION AS A NURSE, PROVIDES, WITH CERTAIN EXCEPTIONS, THAT AN APPLICANT FOR REGISTRATION SHALL FURNISH SATISFACTORY EVIDENCE THAT SHE HAD GRADUATED FROM A "TRAINING SCHOOL CONNECTED WITH A GENERAL HOSPITAL WHERE AT LEAST THIRTY-SIX MONTHS OF HOSPITAL TRAINING WITH A SYSTEMATIC COURSE OF INSTRUCTION . . ." (2) WHILE THE EDUCATIONAL DIRECTOR CANNOT LEGALLY BE REQUIRED TO PERFORM ADMINISTRATIVE DUTIES NOT CONNECTED WITH THOSE SPECIFICALLY PRESCRIBED IN THE QUOTE PROVISIONS, IT IS `NOT' ILLEGAL FOR THE EDUCATIONAL DIRECTOR TO PERFORM SUCH ADMINISTRATIVE DUTIES.  (3) THE AG DOES NOT KNOW OF ANY STATUTORY PROVISIONS AUTHORIZING THE STATE BOARD OF NURSE EXAMINERS TO APPOINT OR EMPLOY "AN EXECUTIVE SECRETARY, IN ADDITION TO THE EDUCATIONAL DIRECTOR", AND IS THEREFORE UNAUTHORIZED AND IS NOT "LEGALLY POSSIBLE". (4) THE STATE BOARD OF NURSE EXAMINERS IS 'WITHOUT' AUTHORITY TO REGISTER, WITHOUT EXAMINATION, A REGISTERED NURSE FROM A "PROVINCE OR COUNTRY OUTSIDE THE UNITED STATES".  (ALIEN/FOREIGN/RESIDENT/QUALIFICATIONS) CITE: 59 Ohio St. 552 [59-552]/59 Ohio St. 554 [59-554] (J. H. JOHNSON)